In a proceeding pursuant to Election Law § 16-102 to validate a certificate nominating Janet M. Malang as the Conservative Party candidate for the public office of Member of the Council of the Town of Cortlandt, in the General Election to be held on November 8, 1994, the appeal is from a judgment of the Supreme Court, Westchester County (Nicolai, J.), dated October 12,1994, which granted the petition.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the petition is denied, the proceeding is dismissed, and the Westchester County Board of Elections is directed to remove the name of Janet M. Malang from the appropriate ballot.
The failure to include the party name, the title of office, and the name and residence of the candidate in the certificate of nomination rendered that certificate invalid (see, Election Law § 6-156; Friedman v Abrams, 600 F Supp 596 [SD NY]; see *788also, Matter of Hutson v Bass, 54 NY2d 772; Matter of Hicks v Egan, 166 AD2d 735). The fact that additional documents containing that information were filed with the certificate was insufficient to comply with the statute (see, Friedman v Abrams, supra). O’Brien, Joy and Altman, JJ., concur.
Lawrence, J. P., dissents, and votes to affirm the judgment granting the petition with the following memorandum: While the certificate of nomination submitted to the Westchester County Board of Elections omitted certain required information, the document entitled "Certificate of Authorization”, which was executed by the presiding officer and the secretary of the nominating party, duly notarized and submitted to the Board of Elections simultaneously with the certificate of nomination, contained all of the information required by Election Law § 6-156. This was sufficient to comply with the Election Law (see, Matter of Carncross v Salerno, 124 AD2d 1071). Accordingly, the Supreme Court properly directed the petitioner’s name to be placed on the ballot for the General Election.